Case: 20-30294      Document: 00515811517         Page: 1    Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       April 7, 2021
                                  No. 20-30294
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Johnnie Sims,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:05-CR-297-3


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Johnnie Sims has appealed the district court’s order denying his
   motion for a sentence reduction pursuant to Section 404 of the First Step Act
   of 2018. He asserts that the district court misapplied this court’s decision in
   United States v. Hegwood, 934 F.3d 414 (5th Cir.), cert. denied, 140 S. Ct. 285


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30294      Document: 00515811517          Page: 2    Date Filed: 04/07/2021




                                    No. 20-30294


   (2019), failed to properly consider all of the statutory sentencing factors, and
   failed to conduct an individualized assessment of his unique circumstances.
   Sims fails to demonstrate an abuse of discretion. See United States v. Batiste,
   980 F.3d 466, 477–79 (5th Cir. 2020). Sims also asserts that the district
   court’s decision was substantively unreasonable. As he now concedes, this
   question is foreclosed. See id. at 479–80. The district court’s order is
   AFFIRMED.




                                          2